Martin, J.,

delivered the opinion of the court.
The defendants are appellants from a judgment, which declares the plaintiff entitled to his freedom. It is in proof that he was born a slave, but he claims his freedom by emancipation, resulting from a residence of two or three years in the state of Ohio, the constitution of which, declares that there shall be no slavery or involuntary servitude within that state. The plaintiff obtained the verdict of a jury. There does not appear to be any thing in the record to induce the belief that the jury erred. This court is of opinion the verdict is correct.
But the counsel for the defendants has drawn the attention of the court to a bill of exceptions taken to the refusal of the judge to charge the jury, that proof of the residence of the *' “ " t ^ plaintiff in the state of Ohio, during the space of two or three years, unconnected with any other proof, .was insufficient in law, to establish his freedom. And, further, that a person ,, _ . _ , x held as a slave, m a slave-holding state, does not become free by residing a short time in a free state, unless his owner resides there as a citizen of that state, and carries along with , . , .... . him such slave; that m this case, unless the jury believed that the former owners actually resided in Ohio as a citizen, having taken the plaintiff with him as his slave, they ought not to find a verdict in favor of the latter, declaring him free,
The residence state where Tia-den^ contrary'to out Th* °r witht of his owner, theSlatter of^ids ^ his pr°"
The consent af dave°that1'he should go and Pnd°i:ibor in^a no^o/itseif free the slave, though effected by the thm^\ndef°thif permission.
The court charged the jury, that if the plaintiff resided in tpe state 0f Ohio, by the consent of his master, he did thereby become a freeman; that the consent of the owner, that the slave should go into the state of Ohio and perform labor, was sufficient to entitle him to his freedom,
It appears to this court, that the judge a quo, ought to have charged the jury in the manner required in the first part or 'Jranc^1 ^10 request of the defendant’s counsel. The residence of a slave in the state of Ohio, contrary to the will, or without the knowledge of his master or owner, does not deprive the latter of the right to his property.
The latter part of the judge’s charge to the jury, is too l°osety expressed, and indefinitely stated, to justify a finding thereon.
The consent of the master, that the slave should go and Pei'f°rm work and labor in Ohio, does not, of itself, free the slave, though this may be effected by the slave’s going there under this permission.
All parties have a right to a trial by jury, aided by any legal opinion of the court which they may request, and uninfluenced by any improper charge of the judge.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed; the verdict set aside, and the cause remanded With directions to the judge a quo, to charge the jury that proof of a slave’s having resided in the state of Ohio, or any free state during the period of two or three years, unconnected with any other proof, does not authorise or entitle him to his freedom; and to abstain from charging or stating to the jury, that the permission given by the master to his slave, to go and labor in the state of Ohio, had the effect to emancipate him. The costs of the appellate court to be paid by the plaintiff and appellee.